         Case 1:20-cv-07746-ALC Document 11 Filed 03/17/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                         United States Attorney
                                                         Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007



                                                     March 16, 2021

By CM/ECF

Honorable Andrew L. Carter, Jr.
United States District Judge
United States Courthouse
500 Pearl St.
New York, NY 10007                                                                   3/17/2021

   Re:     Annette Todmann vs. Saul, 1:20-cv-7746-ALC

Dear Judge Carter:

This Office represents Andrew Saul, the Commissioner of Social Security (Commissioner) in the
above-referenced action pursuant to 42 U.S.C. § 405(g), challenging a decision by the
Commissioner to deny plaintiff’s application for program benefits. The Commissioner is to file
a certified administrative record (CAR) by March 26, 2021. The undersigned respectfully
requests a 60-day extension of this deadline to May 25, 2021, to file the CAR.

This is the Commissioner’s second request for an extension of the deadline to file this certified
administrative transcript. The extension is necessary because teleworking and other temporary
workplace changes due to the COVID-19 pandemic have significantly impacted the operations of
the Social Security Administration’s Office of Appellate Operations (OAO) and materially
affected its ability to prepare CARs, including obtaining transcriptions of hearing recordings
from private contractors. Over the past few months, OAO has redesigned its business process to
allow for a mostly virtual CAR preparation process, and has worked and continues to work to
expand and improve this process. Although the current process has improved and increased
CAR production, challenges remain, including rising court case filings, as well as staffing and
processing problems with transcript typing service contractors. OAO asks for continued patience
as it strives to resolve these issues.

Lastly, Plaintiff consents to the requested extension.
         Case 1:20-cv-07746-ALC Document 11 Filed 03/17/21 Page 2 of 2

                                                                                       Page 2


Thank you for Your Honor’s consideration.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney

                                   By:      Peter Jewett
                                            Peter Jewett
                                            Special Assistant United States Attorney
                                            c/o Social Security Administration
                                            Office of General Counsel
                                            26 Federal Plaza, Room 3904
                                            New York, NY 10278
                                            Tel.: (212) 264-2436
                                            Fax: (212) 264-6372
                                            Peter.jewett@ssa.gov

cc: Charles Binder, Esq.




                                                   Dated: 3/17/2021
